Citation Nr: 0600509	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In this decision, the RO denied entitlement to 
service connection for bilateral hearing loss.

A hearing was held before a traveling Veterans Law Judge 
(VLJ) from the Board sitting at the RO in September 2005.  
The VLJ that conducted this hearing will make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has claimed that he was exposed to loud noise 
during his military service in World War II.  His primary 
military occupational specialty was in ordinance handling .50 
caliber machine guns with the U. S. Army Air Corp.  However, 
due to back problems, he was transferred from this occupation 
to that of cook prior to his separation from the military.  
He has contended that he currently suffers with bilateral 
hearing loss as a result of his in-service noise exposure.  
The claimant is not a combat veteran.

The veteran has testified that he has received treatment for 
his bilateral hearing loss from VA medical facilities for 
many years.  A review of the claims file does not indicate 
that there has been any attempt to obtain this pertinent 
evidence and associate with the claims file.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2005); see 
also Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) (VA 
must obtain all pertinent VA medical records which have been 
called to its attention.)  Therefore, the agency of original 
jurisdiction (AOJ) should request these identified records.  
In addition, the veteran has identified private treatment, 
both prior to his active service and thereafter.  The AOJ 
should also request that the veteran fully identify these 
healthcare providers by name and address, provide the 
appropriate releases, and if received, then request copies of 
these treatment records.

In February 2003, the veteran was afforded a VA compensation 
examination to determine the etiology of his current 
bilateral hearing loss.  The examiner failed to report any 
audiometric test results.  The report implies that the 
veteran either failed to cooperate with the testing or was 
exaggerating his responses making the results invalid.  The 
examiner commented:

In light of the invalid test results 
provided by the patient today, 
termination of this claim is 
recommended...It is my opinion that the 
patient's current hearing loss is more 
likely than not unrelated to his service.

The examiner reportedly based this opinion on spoken voice 
testing noted during World War II and that the veteran only 
started wearing hearing aids five years ago.  At his hearing 
before a Decision Review Officer (DRO) in May 2004, the 
veteran implied that valid test results were not obtain due 
to animosity between himself and the examiner.  He appears to 
claim that he did not cooperate with the examiner based on 
her treatment of him when discussing his medical history and 
current symptoms.  Regardless, this examiner did not have the 
opportunity to review treatment records identified by the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(A VA compensation examination must consider records of prior 
medical examination and treatment in order to assure a fully 
informed examination.)  On remand, the veteran should be 
afforded a new compensation examination to determine the 
etiology of his current bilateral hearing loss.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

Finally, the veteran has provided conflicting histories of 
his noise exposure and the onset of his hearing loss.  At the 
RO hearing in May 2004, he claimed that his only exposure to 
loud noise was during his military service.  However, at his 
Board hearing in September 2005, the veteran acknowledged 
that he worked around loud noise after his military service 
when working for an aircraft parts manufacturer and 
apparently when working for a commercial airline.  On remand, 
the veteran should be requested to provide a definitive work 
history since his separation from military service and the 
type of noise he was exposed to at each position.

The Board takes this opportunity to inform the veteran and 
his representative of the veteran's responsibility to fully 
cooperate in the development of his claim.  See 38 U.S.C.A. 
§ 5103(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)(i)(ii), 
(2)(i)(ii) (2005).  Failure to provide requested information 
or evidence, or to attend or cooperate in VA compensation 
examinations, could have an adverse effect on the claim for 
service connection for bilateral hearing loss.

Under the circumstances, the Board must remand this case for 
the following action:

1.  The AOJ should contact the veteran 
and request that he identify all medical 
treatment for his ear problems and 
hearing loss.  He should identify the 
healthcare providers and/or facilities by 
name, address, and dates of treatment.  
He should specifically identify private 
treatment for a pre-service ear/mastoid 
infection that required surgery prior to 
entering active service, ear surgery 
conducted sometime in the 1980s, and 
carotid artery and skin cancer surgery 
(affecting the ears) conducted in the 
1990s/early 2000s.  The veteran should be 
provided with the appropriate release 
forms and he should complete, sign, and 
return these forms so that VA may request 
these records.  The AOJ should request 
all treatment records identified and, if 
required, for which release forms have 
been received.  All responses and/or 
evidence received should be associated 
with the claims file.
2.  The AOJ should contact the veteran 
and request that he provide a detailed 
history of his employment and 
occupational exposure to noise.  He 
should identify his occupations and 
employers, the dates he was employed in 
these occupations, and the type of noise 
exposure incurred during at each 
position.  All responses received should 
be incorporated into the claims file.
3.  The AOJ should request all records of 
treatment for the veteran's bilateral 
hearing loss and/or ear disorders from 
the VA medical facilities in San Diego, 
California; La Jolla, California; Long 
Beach, California; and Mission Valley, 
California, dated from July 1977 to the 
present time.  All responses and/or 
evidence obtained must be associated with 
the claims file.
4.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA audio 
examination to determine the existence 
and etiology of his current bilateral 
hearing loss.  Audiometric results should 
be reported, if reliable.  The claims 
file must be made available to and 
reviewed by the examiner.  
Is it at least as likely as not that 
any hearing loss was caused by, or 
incurred in, his active military 
service or any incident thereof?  If 
the veteran fails to cooperate, such 
should be noted in the report.
The examiner's attention is directed 
to the medical opinion provided in 
the VA compensation examination 
conducted on February 18, 2003.  The 
examiner should discuss whether 
he/she concurs or disagrees with 
this opinion and his/her reasons and 
bases for doing so.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  See 38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




